Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this case. This action is responsive to the Amendment filed on 2/1/2021.

Response to Arguments
Applicant's arguments and amendments with regards to the objections to claim(s) 1-18 have been fully considered and are persuasive. The objections are respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(f) claim interpretation of claim(s) 7-12 have been fully considered and are persuasive. The 35 U.S.C. § 112(f) interpretation of claim(s) 7-12 is respectfully withdrawn.

Applicant does not provide any arguments or amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-18 for the terms “new” and “trusted”. The 35 U.S.C. § 112(b) rejection of claim(s) 1-18 for the terms “new” and “trusted” is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-18 for the terms “entigen” and entigen group” in claims 1-18, “index entigen group”, “connected meaning” and “linking index entigen” in claims 4, 10 and 16, “conflicting entigen”, “correcting entigen” and “common entigen type” in claims 5, 11 and 17, and “amending entigen” and “connective entigen” in claims 6, 12 and 18 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 1-18 for the terms “entigen” and entigen group” in claims 1-18, “index entigen group”, “connected meaning” and “linking index entigen” in claims 4, 10 and 16, “conflicting entigen”, “correcting entigen” and “common entigen withdrawn.

Applicant does not provide any arguments or amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 13-18 for the “computer readable memory”. The 35 U.S.C. § 101 rejection of claim(s) 13-18 for the “computer readable memory” is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 1-18 have been fully considered and are not persuasive. 
Regarding claims 1-18, applicant argues “The Applicant submits that the amended claims provide an improvement over simply comparing words of information to stored words as in prior art systems since the prior art systems are not known to determine information meaning word for word based on adjacent identigen choices for each word. The Applicant further submits that the amended claim 1 as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems so that the first plurality of entigen groups (e.g., a representation of a document)further represents the most likely meaning interpretation of the trusted new information. Thus, the Applicant submits that the claim is eligible because it is not directed to a judicial exception (abstract idea)”. 
Examiner respectfully disagrees. “determine information meaning word for word based on adjacent identigen choices for each word… the most likely meaning interpretation of the trusted new information” merely involves analyzing word meanings based on context, which is still directed towards a mental process. The claim does not specifically contain limitations that go beyond a mental process and using generic data for comparisons and analysis. Therefore claims 1-18 are directed towards and abstract idea and the 35 U.S.C. § 101 rejection of claim(s) 1-18 is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-18 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Regarding claim(s) 1-18, Applicant’s arguments are solely directed towards Gardner not teaching the new limitations of the independent claims. 
Roque [24-29, 95-101, 58-88] teaches for each document, document information (including phrases) are formed in sub-graphs, terms within the document are disambiguated to determine a semantic sense based on associations, sematic similarities and various other relationships, disambiguation may involve determining context of a term based on surrounding terms to determine most likely meaning based on the context, and therefore sufficiently teaches determining a set of identigens for each word of a plurality of words of trusted new information to produce a plurality of sets of identigens, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words of the trusted new information, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the trusted new information, wherein each identigen of the first set of identigens represents a different meaning of the first word, wherein the trusted new information is considered factual; interpreting, in accordance with identigen pairing rules, the plurality of sets of identigens to produce a new entigen group, wherein the new entigen group represents a most likely meaning interpretation of the trusted new information, wherein an entigen of the new entigen group corresponds to a selected identigen of the set identigens having a selected meaning of the one or more different meanings of the word, wherein each entigen of the new entigen group represents a single conceivable and perceivable thing in space and time that is independent of language, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens in accordance with identigen pairing rules; generating a first plurality of entigen groups from a plurality of phrases of a document, wherein the first plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases.
Therefore Roque and Gardner sufficiently teach amended claims 1-18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, recite(s) determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group;… updating the entigen group based on the new entigen group; and…updating the plurality of entigen groups to include the new entigen group. 
The limitations of determining a set of identigens for each word of a plurality of words of trusted new information to produce a plurality of sets of identigens, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words of the trusted new information, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the trusted new information, wherein each identigen of the first set of identigens represents a different meaning of the first word, wherein the trusted new information is considered factual; 
interpreting, in accordance with identigen pairing rules, the plurality of sets of identigens to produce a new entigen group, wherein the new entigen group represents a most likely meaning interpretation of the trusted new information, wherein an entigen of the new entigen group corresponds to a selected identigen of the set identigens having a selected meaning of the one or more different meanings of the word, wherein each entigen of the new entigen group represents a single conceivable and perceivable thing in space and time that is independent of language, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens in accordance with identigen pairing rules; generating a first plurality of entigen groups from a plurality of phrases of a document, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases; determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the entigen group based on the new entigen group; and when the plurality of entigen groups does not include an entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the plurality of entigen groups to include the new entigen group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08. but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” language, the generating, determining and updating steps encompasses a user manually determining similar concepts and grouping them together. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform generating, determining and updating 
Claims 2-6 merely recite additional functions performed by the instructions of the invention, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Accordingly, claims 2-6 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim(s) 7, recite(s) determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group;… updating the entigen group based on the new entigen group; and…updating the plurality of entigen groups to include the new entigen group. 
The limitations of determine a set of identigens for each word of a plurality of words of trusted new information to produce a plurality of sets of identigens, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words of the trusted new information, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the trusted new information, wherein each identigen of the first set of identigens represents a different meaning of the first word, wherein the trusted new information is considered factual; interpret, in accordance with identigen pairing rules, the plurality of sets of identigens to produce a new entigen group, wherein the new entigen group represents a most likely meaning interpretation of the trusted new information, wherein an entigen of the new entigen group corresponds to a selected identigen of the set identigens having a selected meaning of the one or more different meanings of the word, wherein each entigen of the new entigen group represents a single conceivable and perceivable thing in space and time that is independent of language, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens in accordance with identigen pairing rules; generate a new entigen group regarding trusted new information, wherein the new entigen group represents a most likely meaning of the trusted new information; generate a first plurality of entigen groups from a plurality of phrases of a document, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases; determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the entigen group based on the new entigen group; and when the plurality of entigen groups does not include an entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the plurality of entigen groups to include the new entigen group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08. but for the recitation of generic computer components. That is, other than reciting “an interface; a local memory; and a processing module” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an interface; a local memory; and a processing module” language, the generating, determining and updating steps 
Claims 8-12 merely recite additional functions performed by the instructions of the invention, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Accordingly, claims 8-12 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim(s) 13, recite(s) determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group;… 
The limitations of determine a set of identigens for each word of a plurality of words of trusted new information to produce a plurality of sets of identigens, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words of the trusted new information, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the trusted new information, wherein each identigen of the first set of identigens represents a different meaning of the first word, wherein the trusted new information is considered factual; and interpret, in accordance with identigen pairing rules, the plurality of sets of identigens to produce a new entigen group, wherein the new entigen group represents a most likely meaning interpretation of the trusted new information, wherein an entigen of the new entigen group corresponds to a selected identigen of the set identigens having a selected meaning of the one or more different meanings of the word, wherein each entigen of the new entigen group represents a single conceivable and perceivable thing in space and time that is independent of language, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens in accordance with identigen pairing rules, generate a new entigen group regarding trusted new information, wherein the new entigen group represents a most likely meaning of the trusted new information; a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: generate a first plurality of entigen groups from a plurality of phrases of a document, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases; determining whether an entigen group of the plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the entigen group based on the new entigen group; and when the plurality of entigen groups does not include an entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the plurality of entigen groups to include the new entigen group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08. but for the recitation of generic computer components. That is, other than reciting a memory that comprises: first, second and third memory elements that each store operational instructions to perform functions, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the a memory that comprises: first, second and third memory elements that each store operational instructions to perform functions language, the generating, determining and updating steps encompasses a user manually determining similar concepts and grouping them together. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a memory that comprises: first, second and third memory elements that each store operational instructions to perform functions to perform the generating, determining and updating steps. The a memory that comprises: first, second and third memory elements that each store operational instructions to perform functions in these steps is recited at a high-level of generality (i.e., as a generic memory storing instructions for performing a generic computer function of the generating, determining and updating steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements a memory that comprises: first, second and third memory elements that each store operational instructions to perform functions, a generic memory storing instructions for performing a generic computer function of the generating, determining and updating steps mounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 14-18 merely recite additional functions performed by the instructions of the invention that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Accordingly, claims 14-18 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim 13 recites a computer readable memory comprises: a first memory element that stores operational instructions…a second memory element that stores operational instructions… and a third memory element that stores operational instructions.. There is no structural component associated with the computer readable memory or the memory elements and therefore the computer readable memory can include transitory media. Therefore claim 13 is directed to non-statutory subject matter.
	Claims 14-18 merely recite additional functions performed by the instructions.  Accordingly, claims 14-18 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “new” and “trusted” in claims 1, 7 and 13 are relative terms which render the claims indefinite.  The terms “new” and “trusted” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim(s) 2-6, 8-12 and 14-18 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 7 and 13 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roque (US 20160203130 A1), and in view of Gardner (US 20060053098 A1).

Regarding claim 1, Roque teaches method for execution by a computing device, the method comprises: determining a set of identigens for each word of a plurality of words of trusted new information to produce a plurality of sets of identigens, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words of the trusted new information, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the trusted new information, wherein each identigen of the first set of identigens represents a different meaning of the first word, wherein the trusted new information is considered factual; interpreting, in accordance with identigen pairing rules, the plurality of sets of identigens to produce a new entigen group, wherein the new entigen group represents a most likely meaning interpretation of the trusted new information, wherein an entigen of the new entigen group corresponds to a selected identigen of the set identigens having a selected meaning of the one or more different meanings of the word, wherein each entigen of the new entigen group represents a single conceivable and perceivable thing in space and time that is independent of language, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens in accordance with identigen pairing rules; generating a first plurality of entigen groups from a plurality of phrases of a document, wherein the first plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases (Roque [24-29, 95-101] for each document, document information (including phrases) are formed in sub-graphs, terms within the document are disambiguated to determine a semantic sense based on associations, sematic similarities and various other relationships, disambiguation may involve determining context of a term based on Roque [58-88]).
Roque does not specifically teach determining whether a first entigen group of the first plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the first entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the first entigen group based on the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information; and when the first plurality of entigen groups does not include the first entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the first plurality of entigen groups to include the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information.
However Gardner teaches determining whether a first entigen group of the first plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the first entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the first entigen group based on the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information; and when the first plurality of entigen groups does not include the first entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the first plurality of entigen groups to include the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information (Gardner [25, 125, 139, 140, 147, 149, 150, 155] concepts for phrases in existing information for a particular news vertical are compared sematically with new group information, if semantically similar group is found- then new group is appended to the group otherwise new group is added as a subtree or existing tree, news vertical determined from related document(s)).
Gardner of determining whether a first entigen group of the first plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the first entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the first entigen group based on the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information; and when the first plurality of entigen groups does not include the first entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the first plurality of entigen groups to include the new entigen group, so that the first plurality of entigen groups further represents the most likely meaning interpretation of the trusted new information, into the invention suggested by Roque; since both inventions are directed towards determining semantically similar concepts within text and organizing text information into groups, and incorporating the teaching of Gardner into the invention suggested by Roque would provide the added advantage of allowing new information to be added to existing information based on whether it is similar to an existing concept subtree, and the combination would perform with a reasonable expectation of success (Gardner [112, 119, 137, 11, 12, 137, 155, 25, 125, 139, 140, 147, 149, 150, 155]).

Regarding claim 2, Roque and Gardner teach the invention as claimed in claim 1 above. Roque further teaches generating a second plurality of entigen groups from a second plurality of phrases of a second document, wherein the second plurality of entigen groups represents a plurality of most likely meanings for the second plurality of phrases (Roque [24, 26-29] for each document, document information (including phrases) are formed in sub-graphs based on associations, sematic similarities and various other relationships, Also see Roque [58-88]). 

However Gardner teaches determining whether a second entigen group of the second plurality of entigen groups has a most likely meaning similar to the most likely meaning of the new entigen group; when the second entigen group has a most likely meaning similar to the most likely meaning of the new entigen group, updating the second entigen group based on the new entigen group; and when the second plurality of entigen groups does not include the second entigen group having a most likely meaning similar to the most likely meaning of the new entigen group, updating the second plurality of entigen groups to include the new entigen group (Gardner [25, 125, 139, 140, 147, 149, 150, 155] concepts for phrases in existing information for a particular news vertical are compared sematically with new group information, if semantically similar group is found- then new group is appended to the group otherwise new group is added as a subtree or existing tree, new information may be compared with different news verticals, news vertical determined from related document(s)).

Regarding claim 3, Roque and Gardner teach the invention as claimed in claim 2 above. Roque does not specifically teach wherein the determining whether the first entigen group and the second entigen group has a most likely meaning similar to the most likely meaning of the new entigen group further comprises: comparing a subset of entigens of the new entigen group to a portion of the first plurality of entigen groups and the second plurality of 
However Gardner teaches wherein the determining whether the first entigen group and the second entigen group has a most likely meaning similar to the most likely meaning of the new entigen group further comprises: comparing a subset of entigens of the new entigen group to a portion of the first plurality of entigen groups and the second plurality of entigen groups; and when the subset of entigens of the new entigen group compares favorably to at least one entigen group of the plurality of entigen groups and the second plurality of entigen groups, identifying the at least one entigen group as having a most likely meaning similar to the most likely meaning of the new entigen group (Gardner [276] appropriate news vertical subtrees are determined based on keys associated with concepts and semantic similarity between concepts).

Regarding claim 4, Roque and Gardner teach the invention as claimed in claim 3 above. Roque does not specifically teach identifying the portion of the first plurality of entigen groups and the second plurality of entigen groups based on the new entigen group and utilizing an index entigen group, wherein the index entigen group includes a plurality of index entigens, wherein each index entigen of the plurality of index entigens is identical to at least one entigen of the first plurality of entigen groups and the second plurality of entigen groups, wherein a linking index entigen of the index entigen group identifies the portion of the first plurality of entigen groups and the second plurality of entigen groups when the linking index entigen is identical to an entigen of the portion of the first plurality of entigen groups and the second plurality of entigen groups and to an entigen of the new entigen group.
However Gardner teaches identifying the portion of the first plurality of entigen groups and the second plurality of entigen groups based on the new entigen group and utilizing an Gardner [276] appropriate news vertical subtrees are determined based on keys associated with concepts and semantic similarity between concepts).

Regarding claim 5, Roque and Gardner teach the invention as claimed in claim 1 above. Roque does not specifically teach wherein the updating the first entigen group based on the new entigen group further comprises: identifying a conflicting entigen of the first entigen group that conflicts with a correcting entigen of the new entigen group, wherein the correcting entigen is considered a factual aspect of the new entigen group, wherein a meaning of the conflicting entigen is different than a meaning of the correcting entigen, wherein the conflicting entigen and the correcting entigen are associated with a common entigen type, wherein the common entigen type identifies a common category of the meanings of the conflicting entigen and the correcting entigen; and replacing the conflicting entigen of the first entigen group with the correcting entigen of the new entigen group.
However Gardner teaches wherein the updating the first entigen group based on the new entigen group further comprises: identifying a conflicting entigen of the first entigen group that conflicts with a correcting entigen of the new entigen group, wherein the correcting entigen is considered a factual aspect of the new entigen group, wherein a meaning of the conflicting entigen is different than a meaning of the correcting entigen, wherein the conflicting entigen and the correcting entigen are associated with a common entigen type, wherein the common entigen Gardner [134, 239, 278, 279] new information for similar concepts may be used to correct existing subtree information, entigens may be for assertions (facts)).

Regarding claim 6, Roque and Gardner teach the invention as claimed in claim 1 above. Roque does not specifically teach wherein the updating the first entigen group based on the new entigen group further comprises: identifying an amending entigen of the new entigen group, wherein the first entigen group does not include the amending entigen, wherein the amending entigen represents a portion of the trusted new information that is excluded from any portion of the document; identifying a connective entigen that is included in both of the first entigen group and the new entigen group, wherein a meaning of the connective entigen of the new entigen group is associated with a meaning of the amending entigen; updating the first entigen group to include the amending entigen; and associating the amending entigen of the first entigen group with the connective entigen of the first entigen group.
However Gardner teaches wherein the updating the first entigen group based on the new entigen group further comprises: identifying an amending entigen of the new entigen group, wherein the first entigen group does not include the amending entigen, wherein the amending entigen represents a portion of the trusted new information that is excluded from any portion of the document; identifying a connective entigen that is included in both of the first entigen group and the new entigen group, wherein a meaning of the connective entigen of the new entigen group is associated with a meaning of the amending entigen; updating the first entigen group to include the amending entigen; and associating the amending entigen of the first entigen group with the connective entigen of the first entigen group (Gardner [25, 125, 139, 140, 147, 149, 150, 155] concepts for phrases in existing information for a particular news vertical are 

Claim 7, is for a device executing instructions similar in scope to the instructions performed in the method of claim 1, and is rejected under the same rationale. Gardner further teaches computing device of a computing system, the computing device comprises: an interface; a local memory; and processor operably coupled to the interface and the local memory, wherein processor functions to (Gardner [285, 287, 290, 292, 297]).

Claims 8-12 are dependent on claim 7 above, are for a device executing instructions similar in scope to the instructions performed in the method of claims 2-6 respectively, and are rejected under the same rationale. 

Claim 13 is for a computer readable memory comprising instructions similar in scope to the instructions performed in the method of claim 1, and is rejected under the same rationale. Gardner further teaches computer readable memory comprises: a first memory element that stores operational instructions…a second memory element that stores operational instructions… and a third memory element that stores operational instructions (Gardner [285, 287, 290, 292, 297]).

Claims 14-18 are dependent on claim 13 above, are for a computer readable memory comprising instructions similar in scope to the instructions performed in the method of claims 2-6 respectively, and are rejected under the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178